SULLIVAN, C. J.
This action was brought to recover attorney’s fees for services performed in certain litigation before the Commissioner of Indian Affairs and the Department of the Interior of the general government, involving title and succession of Indian lands and for procuring an adjudication in favor of appellants, vesting title in them to lands of the conceded value of about $20,000, for which services plaintiff claimed the sum of $2,500.
The issue was joined on the reasonableness of the attorney’s fee claimed. The court with a jury tried the ease and the jury returned a verdict for the plaintiff in the sum of $1,750, for which sum judgment was entered in favor of the plaintiff. A new trial was denied and the appeal is from the order denying a new trial and from the judgment.
It was contended on the argument that the court erred in overruling the appellants ’ motion for a new trial. The other *716assignments of error go to the instructions given to the jury and the exclusion of certain testimony and the sufficiency of the evidence to support the verdict. The main contention, as we view it, involves the sufficiency of the evidence.
On an examination, we find there is a substantial conflict in the evidence as to the value of the respondent’s services. That being true, the verdict of the jury will not be set aside.
"We have considered the other errors assigned by appellants and we conclude that there is no real merit in any of them.
The judgment must therefore be affirmed, and it is so ordered, with costs in favor of the respondent.
Budge and Morgan, JJ., concur.